Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 1 of 18 PageID: 317



SHERMAN WELLS SYLVESTER & STAMELMAN LLP
Anthony J. Sylvester, Esq. (asylvester@shermanwells.com)
Craig L. Steinfeld, Esq. (csteinfeld@shermanwells.com)
210 Park Avenue, 2nd Floor
Florham Park, NJ 07932
(973) 302-9700

Attorneys for Defendant
Affinity Federal Credit Union

                                                   UNITED STATES DISTRICT COURTFOR
JG FUNDING CORP.; LENOX HUDSON                        THE DISTRICT OF NEW JERSEY
LLC; LENOX TEMPLE LLC; LENOX
LIBERTY LLC; LENOX BEACHWAY LLC;
TEANECK PLAZA VENTURES LLC; and
HACKENSACK NORSE LLC,
                                                  CIVIL ACTION NO. 2:19-cv-18677-MCA-LDW
                                    Plaintiffs,
                                                       Hon. Madeline Cox Arleo, U.S.D.J.
                     vs.                               Hon. Leda Dunn Wettre, U.S.M.J.

SETH LEVINE; UNITED STATES OF                     ANSWER AND AFFIRMATIVE DEFENSES
AMERICA; STATE OF NEW JERSEY;                      OF DEFENDANT AFFINITY FEDERAL
COUNTY OF BERGEN IN THE STATE OF                           CREDIT UNION
NEW JERSEY; COUNTY OF MONMOUTH
INS THE STATE OF NEW JERSEY; and

U.S. BANK NATIONAL ASSOCIATION, as
trustee for the registered holders of Wells
Fargo Commercial Mortgage Securities, Inc.,
Multifamily Mortgage Pass-Through
Certificates, Series 2018-SB51;
U.S. BANK NATIONAL ASSOCIATION, as
trustee for the registered holders of Wells
Fargo Commercial Mortgage Securities, Inc.,
Multifamily Mortgage Pass-Through
Certificates, Series 2018-SB57;
CITIBANK, N.A., as trustee for the registered
holders of Wells Fargo Commercial Mortgage
Securities, Inc., Multifamily Mortgage Pass-
Through Certificates, Series 2018-SB 48;
AFFINITY FEDERAL CREDIT UNION;
PARK NATIONAL CAPITAL FUNDING
LLC; JLS EQUITIES LLC; HUTTON
VENTURES LLC; ASCEND REAL ESTATE
PARTNERS II LLC; HERBERT TEPFER;
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 2 of 18 PageID: 318



LAW OFFICES OF DAVID FLEISCHMANN,
PC; LAW OFFICES OF CHAIM C.
ZLOTOWITZ, ESQ., PLLC; JUDAH A.
ZELMANOVITZ; and NEIL FINK,

                                   Defendants.



             Defendant Affinity Federal Credit Union (“Affinity”), by way of Answer

to the Verified Complaint of plaintiffs JG Funding Corp., Lenox Hudson LLC, Lenox

Temple LLC, Lenox Liberty LLC, Lenox Beachway LLC, Teaneck Plaza Ventures LLC

and Hackensack Norse LLC (collectively, “Plaintiffs”), says:

                   THE PARTIES, JURISDICTION AND VENUE

             1.     With respect to paragraph 1 of the Verified Complaint, Affinity

lacks knowledge and information sufficient to form a belief as to the truth of the

allegations regarding the nature of the action or any purported interests of the United

States in the real property or personal property that may be the subject of this action.

The remaining allegations of paragraph 1 of the Verified Complaint set forth a legal

conclusion to which no response is necessary.

             2.     With respect to paragraph 2 of the Verified Complaint, Affinity

lacks knowledge and information sufficient to form a belief as to the truth of the

allegations regarding the nature of the action or any purported interests of the United

States in the real property or personal property that may be the subject of this action.

The remaining allegations of paragraph 2 of the Verified Complaint set forth a legal

conclusion to which no response is necessary.

             3.     With respect to paragraph 3 of the Verified Complaint, Affinity

lacks knowledge and information sufficient to form a belief as to the truth of the



                                           2
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 3 of 18 PageID: 319



allegations regarding the purported citizenship of the parties referenced in paragraph 3.

The remaining allegations of paragraph 3 of the Verified Complaint set forth a legal

conclusion to which no response is necessary.

             4.     Paragraph 4 of the Verified Complaint sets forth a legal conclusion

to which no response is necessary.

             5.     Affinity lacks knowledge and information sufficient to form a

belief as to the truth of the allegations set forth in paragraph 5 of the Verified

Complaint.

             6.     Affinity lacks knowledge and information sufficient to form a

belief as to the truth of the allegations set forth in paragraph 6 of the Verified

Complaint.

             7.     Affinity lacks knowledge and information sufficient to form a

belief as to the truth of the allegations set forth in paragraph 7 of the Verified

Complaint.

             8.     With respect to paragraph 8 of the Verified Complaint, Affinity

admits only that Teaneck Plaza Ventures, LLC is the owner of the property located at

1407 Palisade Avenue, Teaneck, New Jersey.             Affinity lacks knowledge and

information sufficient to form a belief as to the truth of the remaining allegations set

forth in paragraph 8 of the Verified Complaint.

             9.     With respect to paragraph 9 of the Verified Complaint, Affinity

admits only that it is aware of the FHLMC Action referenced in paragraph 9. Affinity

lacks knowledge and information sufficient to form a belief as to the truth of the

remaining allegations set forth in paragraph 9 of the Verified Complaint and refers to



                                            3
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 4 of 18 PageID: 320



the complaint and other pleadings filed in the FHLMC Action for the allegations and

claims made therein.

             10.    With respect to paragraph 10 of the Verified Complaint, Affinity

admits only that it is aware of the JLS Action referenced in paragraph 10 and that

Affinity filed a motion to intervene in the JLS Action that is currently pending before

the Court. Affinity neither admits nor denies the remaining allegations set forth in

paragraph 10 of the Verified Complaint but refers to the complaint and other pleadings

filed in the JLS Action for the allegations and claims made therein.

             11.    Affinity neither admits nor denies the allegations set forth in

paragraph 11 of the Verified Complaint but refers to the complaint and other pleadings

filed in the JLS Action for the allegations and claims made therein.

             12.    With respect to paragraph 12 of the Verified Complaint, Affinity

denies that the referenced exhibits reveal any recorded interest of plaintiff JG Funding

Corp. in the property located at 1407 Palisade Avenue, Teaneck, New Jersey. Affinity

lacks knowledge and information sufficient to form a belief as to the truth of the

remaining allegations set forth in paragraph 12 of the Verified Complaint.

             13.    With respect to paragraph 13 of the Verified Complaint, Affinity

admits only that it has a recorded first mortgage lien on the property located at 1407

Palisade Avenue, Teaneck, New Jersey, that the complaint in the JLS Action does not

reference Affinity’s first mortgage lien, that Affinity filed a motion to intervene in the

JLS Action that is currently pending before the Court and that Affinity filed an action in

the Superior Court of New Jersey to foreclose its first mortgage lien on the property

located at 1407 Palisade Avenue, Teaneck, New Jersey.



                                            4
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 5 of 18 PageID: 321



                14.   With respect to paragraph 14 of the Verified Complaint, Affinity

admits only that it is aware of other motions, in addition to Affinity’s motion, filed by

other parties in the JLS Action to intervene. Affinity neither admits nor denies the

remaining allegations set forth in paragraph 14 of the Verified Complaint but refers to

the complaint and other pleadings filed in the JLS Action for the allegations and claims

made therein.

                15.   Affinity lacks knowledge and information sufficient to form a

belief as to the truth of the allegations set forth in paragraph 15 of the Verified

Complaint.

                16.   With respect to paragraph 16 of the Verified Complaint, Affinity

admits only that Teaneck Plaza Ventures, LLC is the owner of the property located at

1407 Palisade Avenue, Teaneck, New Jersey and that Affinity has a recorded first

mortgage lien on the property located at 1407 Palisade Avenue, Teaneck, New Jersey.

Affinity lacks knowledge and information sufficient to form a belief as to the truth of

the remaining allegations set forth in paragraph 16 of the Verified Complaint.

                17.   With respect to paragraph 17 of the Verified Complaint, Affinity

admits only that Teaneck Plaza Ventures, LLC is the owner of the property located at

1407 Palisade Avenue, Teaneck, New Jersey and that Affinity has a recorded first

mortgage lien on the property located at 1407 Palisade Avenue, Teaneck, New Jersey.

Affinity lacks knowledge and information sufficient to form a belief as to the truth of

the remaining allegations set forth in paragraph 17 of the Verified Complaint.




                                            5
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 6 of 18 PageID: 322



             18.    Affinity lacks knowledge and information sufficient to form a

belief as to the truth of the allegations set forth in paragraph 18 of the Verified

Complaint.

             19.    With respect to paragraph 19 of the Verified Complaint, Affinity

admits only that Teaneck Plaza Ventures, LLC is the owner of the property located at

1407 Palisade Avenue, Teaneck, New Jersey and that Affinity has a recorded first

mortgage lien on the property located at 1407 Palisade Avenue, Teaneck, New Jersey.

Affinity lacks knowledge and information sufficient to form a belief as to the truth of

the remaining allegations set forth in paragraph 19 of the Verified Complaint.

             20.    With respect to paragraph 20 of the Verified Complaint, Affinity

admits only that Teaneck Plaza Ventures, LLC is the owner of the property located at

1407 Palisade Avenue, Teaneck, New Jersey and that Affinity has a recorded first

mortgage lien on the property located at 1407 Palisade Avenue, Teaneck, New Jersey.

Affinity lacks knowledge and information sufficient to form a belief as to the truth of

the remaining allegations set forth in paragraph 20 of the Verified Complaint.

             21.    Paragraph 21 of the Verified Complaint sets forth a legal

conclusion to which no response is necessary.

             22.    Paragraph 22 of the Verified Complaint sets forth a legal

conclusion to which no response is necessary.

             23.    Paragraph 23 of the Verified Complaint sets forth a legal

conclusion to which no response is necessary.




                                           6
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 7 of 18 PageID: 323



              24.     Affinity lacks knowledge and information sufficient to form a

belief as to the truth of the allegations set forth in paragraph 24 of the Verified

Complaint.

              25.     With respect to paragraph 25 of the Verified Complaint, Affinity

admits only that it is a federal credit union with its principal p lace of business located

in Basking Ridge, New Jersey. Affinity lacks knowledge and information sufficient to

form a belief as to the truth of the remaining allegations set forth in paragraph 25 of the

Verified Complaint.

              26.     Affinity lacks knowledge and information sufficient to form a

belief as to the truth of the allegations set forth in paragraph 26 of the Verified

Complaint.

              27.     Paragraph 27 of the Verified Complaint sets forth a legal

conclusion to which no response is necessary.

              28.     Paragraph 28 of the Verified Complaint sets forth a legal

conclusion to which no response is necessary.

              29.     Paragraph 29 of the Verified Complaint sets forth a legal

conclusion to which no response is necessary.

                               FIRST CAUSE OF ACTION

              30.     Affinity repeats and incorporates the responses set forth in

paragraphs 1 through 29 above as if set forth at length herein.

              31.     Affinity lacks knowledge and information sufficient to form a

belief as to the truth of the allegations set forth in paragraph 31 of the Verified

Complaint.



                                             7
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 8 of 18 PageID: 324



             32.    Affinity lacks knowledge and information sufficient to form a

belief as to the truth of the allegations set forth in paragraph 32 of the Verified

Complaint.

             33.    Affinity lacks knowledge and information sufficient to form a

belief as to the truth of the allegations set forth in paragraph 33 of the Verified

Complaint.

             34.    Affinity lacks knowledge and information sufficient to form a

belief as to the truth of the allegations set forth in paragraph 34 of the Verified

Complaint.

             35.    With respect to paragraph 35 of the Verified Complaint, Affinity

denies that plaintiff JG Funding Corp. has any purported interest or other rights in the

property located at 1407 Palisade Avenue, Teaneck, New Jersey superior to Affinity’s

recorded first mortgage lien on the property located at 1407 Palisade Avenue, Teaneck,

New Jersey. Affinity lacks knowledge and information sufficient to form a belief as to

the truth of the remaining allegations set forth in paragraph 35 of the Verified

Complaint.

             36.    With respect to paragraph 36 of the Verified Complaint, Affinity

generally denies that plaintiff JG Funding Corp. is entitled to the relief sought with

respect to the property located at 1407 Palisade Avenue, Teaneck, New Jersey, but

admits only that, to the extent that the property located at 1407 Palisade Avenue,

Teaneck, New Jersey is sold, Affinity is entitled, based on its recorded first mortgage

lien on the property located at 1407 Palisade Avenue, Teaneck, New Jersey, to full




                                           8
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 9 of 18 PageID: 325



satisfaction of its first mortgage lien from the proceeds of such sale prior to any

payment to any other party.

                              SECOND CAUSE OF ACTION

             37.    Affinity repeats and incorporates the responses set forth in

paragraphs 1 through 36 above as if set forth at length herein.

             38.    Paragraph 38 of the Verified Complaint sets forth a legal

conclusion to which no response is necessary.

             39.    With respect to paragraph 39 of the Verified Complaint, Affinity

admits only that Teaneck Plaza Ventures, LLC is the owner of the property located at

1407 Palisade Avenue, Teaneck, New Jersey and that Affinity has a recorded first

mortgage lien on the property located at 1407 Palisade Avenue, Teaneck, New Jersey.

Affinity lacks knowledge and information sufficient to form a belief as to the truth of

the remaining allegations set forth in paragraph 39 of the Verified Complaint.

             40.    Affinity lacks knowledge and information sufficient to form a

belief as to the truth of the allegations set forth in paragraph 40 of the Verified

Complaint.

             41.    With respect to paragraph 41 of the Verified Complaint, Affinity

admits only that Teaneck Plaza Ventures, LLC is the owner of the property located at

1407 Palisade Avenue, Teaneck, New Jersey and that Affinity has a recorded first

mortgage lien on the property located at 1407 Palisade Avenue, Teaneck, New Jersey.

Affinity lacks knowledge and information sufficient to form a belief as to the truth of

the remaining allegations set forth in paragraph 41 of the Verified Complaint.




                                            9
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 10 of 18 PageID: 326



               42.    With respect to paragraph 42 of the Verified Complaint, Affinity

 admits only that Teaneck Plaza Ventures, LLC is the owner of the property located at

 1407 Palisade Avenue, Teaneck, New Jersey and that Affinity has a recorded first

 mortgage lien on the property located at 1407 Palisade Avenue, Teaneck, New Jersey.

 Affinity lacks knowledge and information sufficient to form a belief as to the truth of

 the remaining allegations set forth in paragraph 42 of the Verified Complaint.

               43.    With respect to paragraph 43 of the Verified Complaint, Affinity

 generally denies that plaintiff JG Funding Corp. is entitled to the relief sought with

 respect to the property located at 1407 Palisade Avenue, Teaneck, New Jersey, but

 admits only that, to the extent that the property located at 1407 Palisade Avenue,

 Teaneck, New Jersey is sold, Affinity is entitled, based on its recorded first mortgage

 lien on the property located at 1407 Palisade Avenue, Teaneck, New Jersey, to full

 satisfaction of its first mortgage lien from the proceeds of such sale prior to any

 payment to any other party.

                               THIRD CAUSE OF ACTION

               44.    Affinity repeats and incorporates the responses set forth in

 paragraphs 1 through 43 above as if set forth at length herein.

               45.    Paragraph 45 of the Verified Complaint sets forth a legal

 conclusion to which no response is necessary.

               46.    Affinity lacks knowledge and information sufficient to form a

 belief as to the truth of the allegations set forth in the first sentence of paragraph 46 of

 the Verified Complaint.       The second sentence of paragraph 46 of the Verified

 Complaint sets forth a legal conclusion to which no response is necessary.



                                              10
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 11 of 18 PageID: 327



              47.    With respect to paragraph 47 of the Verified Complaint, Affinity

 generally denies that plaintiff JG Funding Corp. is entitled to the relief sought with

 respect to the property located at 1407 Palisade Avenue, Teaneck, New Jersey, but

 admits only that, to the extent that the property located at 1407 Palisade Avenue,

 Teaneck, New Jersey is sold, Affinity is entitled, based on its recorded first mortgage

 lien on the property located at 1407 Palisade Avenue, Teaneck, New Jersey, to full

 satisfaction of its first mortgage lien from the proceeds of such sale prior to any

 payment to any other party.

                               FOURTH CAUSE OF ACTION

              48.    Affinity repeats and incorporates the responses set forth in

 paragraphs 1 through 47 above as if set forth at length herein.

              49.    With respect to paragraph 49 of the Verified Complaint, Affinity

 generally denies that plaintiff JG Funding Corp. is entitled to the relief sought with

 respect to the property located at 1407 Palisade Avenue, Teaneck, New Jersey, but

 admits only that, to the extent that the property located at 1407 Palisade Avenue,

 Teaneck, New Jersey is sold, Affinity is entitled, based on its recorded first mortgage

 lien on the property located at 1407 Palisade Avenue, Teaneck, New Jersey, to full

 satisfaction of its first mortgage lien from the proceeds of such sale prior to any

 payment to any other party.

                               FIFTH CAUSE OF ACTION

              50.    Affinity repeats and incorporates the responses set forth in

 paragraphs 1 through 49 above as if set forth at length herein.




                                             11
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 12 of 18 PageID: 328



              51.    Affinity denies the allegations of paragraph 51 of the Verified

 Complaint with respect to the property located at 1407 Palisade Avenue, Teaneck, New

 Jersey on which Affinity holds a recorded first mortgage lien. Affinity lacks knowledge

 and information sufficient to form a belief as to the truth of the remaining allegations

 set forth in paragraph 51 of the Verified Complaint.

                               SIXTH CAUSE OF ACTION

              52.    Affinity repeats and incorporates the responses set forth in

 paragraphs 1 through 51 above as if set forth at length herein.

              53.    With respect to paragraph 53 of the Verified Complaint, Affinity

 denies that plaintiff JG Funding Corp. has any purported interest or other rights in the

 property located at 1407 Palisade Avenue, Teaneck, New Jersey superior to Affinity’s

 recorded first mortgage lien on the property located at 1407 Palisade Avenue, Teaneck,

 New Jersey. Affinity lacks knowledge and information sufficient to form a belief as to

 the truth of the remaining allegations set forth in paragraph 53 of the Verified

 Complaint.

              54.    With respect to paragraph 54 of the Verified Complaint, Affinity

 denies that plaintiff JG Funding Corp. has any purported interest or other rights in the

 property located at 1407 Palisade Avenue, Teaneck, New Jersey superior to Affinity’s

 recorded first mortgage lien on the property located at 1407 Palisade Avenue, Teaneck,

 New Jersey. Affinity lacks knowledge and information sufficient to form a belief as to

 the truth of the remaining allegations set forth in paragraph 54 of the Verified

 Complaint.




                                             12
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 13 of 18 PageID: 329



              55.    With respect to paragraph 55 of the Verified Complaint, Affinity

 denies that plaintiff JG Funding Corp. has any purported interest or other rights in the

 property located at 1407 Palisade Avenue, Teaneck, New Jersey superior to Affinity’s

 recorded first mortgage lien on the property located at 1407 Palisade Avenue, Teaneck,

 New Jersey. Affinity lacks knowledge and information sufficient to form a belief as to

 the truth of the remaining allegations set forth in paragraph 55 of the Verified

 Complaint.

                             SEVENTH CAUSE OF ACTION

              56.    Affinity repeats and incorporates the responses set forth in

 paragraphs 1 through 55 above as if set forth at length herein.

              57.    With respect to paragraph 57 of the Verified Complaint, Affinity

 denies that plaintiff JG Funding Corp. has any purported interest or other rights in the

 property located at 1407 Palisade Avenue, Teaneck, New Jersey superior to Affinity’s

 recorded first mortgage lien on the property located at 1407 Palisade Avenue, Teaneck,

 New Jersey. Affinity further denies that it has any liability or obligation to Plaintiffs

 for attorney’s fees and/or expenses.       Affinity lacks knowledge and information

 sufficient to form a belief as to the truth of the remaining allegations set forth in

 paragraph 57 of the Verified Complaint.

              58.    With respect to paragraph 58 of the Verified Complaint, Affinity

 denies that plaintiff JG Funding Corp. has any purported interest or other rights in the

 property located at 1407 Palisade Avenue, Teaneck, New Jersey superior to Affinity’s

 recorded first mortgage lien on the property located at 1407 Palisade Avenue, Teaneck,

 New Jersey. Affinity further denies that it has any liability or obligation to Plaintiffs



                                             13
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 14 of 18 PageID: 330



 for attorney’s fees and/or expenses.        Affinity lacks knowledge and information

 sufficient to form a belief as to the truth of the remaining allegations set forth in

 paragraph 58 of the Verified Complaint.

                               AFFIRMATIVE DEFENSES

                                 First Affirmative Defense

               Plaintiffs’ Verified Complaint fails to state a claim against Affinity upon

 which relief can be granted. Affinity has a recorded first mortgage lien on the property

 located at 1407 Palisade Avenue, Teaneck, New Jersey that is superior to any purported

 interest or other rights in the property located at 1407 Palisade Avenue, Teaneck, New

 Jersey claimed by plaintiff JG Funding Corp. or any of the other Plaintiffs.

                               Second Affirmative Defense

               Plaintiffs’ claims against Affinity are barred since Affinity has a recorded

 first mortgage lien on the property located at 1407 Palisade Avenue, Teaneck, New

 Jersey that is superior to any purported interest or other rights in the property located at

 1407 Palisade Avenue, Teaneck, New Jersey claimed by plaintiff JG Funding Corp.

 and/or any of the other Plaintiffs.

                                Third Affirmative Defense

               Plaintiffs’ claims against Affinity are barred since plaintiff JG Funding

 Corp. and/or the other Plaintiffs seek to assert rights and/or remedies with respect to the

 property located at 1407 Palisade Avenue, Teaneck, New Jersey that violate, contradict

 and/or are inconsistent with Affinity’s superior rights in the property located at 1407

 Palisade Avenue, Teaneck, New Jersey based on Affinity’s recorded first mortgage lien

 on the property located at 1407 Palisade Avenue, Teaneck, New Jersey.



                                              14
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 15 of 18 PageID: 331



                              Fourth Affirmative Defense

              Plaintiffs’ claims against Affinity are barred since plaintiff JG Funding

 Corp. and/or the other Plaintiffs do not have the purported interest and/or rights with

 respect to the property located at 1407 Palisade Avenue, Teaneck, New Jersey as

 alleged in the Verified Complaint.

                               Fifth Affirmative Defense

              Plaintiffs’ claims against Affinity are barred since the purported interest

 and/or rights of plaintiff JG Funding Corp. and/or the other Plaintiffs in the property

 located at 1407 Palisade Avenue, Teaneck, New Jersey are inferior to the interest and/or

 rights of Affinity in the property located at 1407 Palisade Avenue, Teaneck, New Jersey

 by virtue of Affinity’s recorded first mortgage lien on the property located at 1407

 Palisade Avenue, Teaneck, New Jersey.

                               Sixth Affirmative Defense

              Plaintiffs’ claims against Affinity are barred since the purported interest

 and/or rights of plaintiff JG Funding Corp. and/or the other Plaintiffs in the property

 located at 1407 Palisade Avenue, Teaneck, New Jersey were acquired after Affinity’s

 first mortgage lien was recorded on the property located at 1407 Palisade Avenue,

 Teaneck, New Jersey.

                              Seventh Affirmative Defense

              Plaintiffs’ claims against Affinity are barred since the purported interest

 and/or rights of plaintiff JG Funding Corp. and/or the other Plaintiffs in the property

 located at 1407 Palisade Avenue, Teaneck, New Jersey were acquired with actual and/or




                                            15
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 16 of 18 PageID: 332



 constructive knowledge of Affinity’s recorded first mortgage lien on the property

 located at 1407 Palisade Avenue, Teaneck, New Jersey.

                               Eighth Affirmative Defense

              Affinity reserves the right to assert any and all additional rights or

 defenses available to it that may be revealed by further investigation and/or disco very.

              WHEREFORE, Affinity demands that judgment be entered in its favor

 dismissing, with prejudice, Plaintiffs’ claims against Affinity and those relating to the

 property located at 1407 Palisade Avenue, Teaneck, New Jersey and awarding Affinity

 costs, attorneys’ fees and other such relief as the Court deems just and equitable.


                                           SHERMAN WELLS SYLVESTER
                                           & STAMELMAN LLP
                                           Attorneys for Defendant
                                           Affinity Federal Credit Union

                                           By: /s/ Craig L. Steinfeld
                                                 CRAIG L. STEINFELD

 DATED: December 9, 2019




                                             16
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 17 of 18 PageID: 333



             CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

              Affinity Federal Credit Union, by and through its undersigned counsel,

 hereby certifies pursuant to Local Civil Rule 11.2 and to the best of the undersigned’s

 knowledge, information and belief, that the matter in controversy is not the subject of

 any other action with the exception of the following: (i) Affinity Federal Credit Union

 v. Teaneck Plaza Ventures, LLC, et al., Superior Court of New Jersey, Chancery

 Division, Bergen County, Docket No. F-15843-19; and (ii) JLS Equities, LLC v. River

 Funding, LLC, et al., United States District Court for the District of New Jersey, Civil

 Action No. 2:19-cv-17615-MCA-LDW.


                                         By: /s/ Craig L. Steinfeld
                                               CRAIG L. STEINFELD

 DATED: December 9, 2019




                                            17
Case 2:19-cv-18677-MCA-LDW Document 5 Filed 12/09/19 Page 18 of 18 PageID: 334



                             CERTIFICATION OF SERVICE

                 I hereby certify that on December 9, 2019, I electronically filed the

 Answer and Affirmative Defenses of defendant Affinity Federal Credit Union via the

 CM/ECF system which will also send notification of such filing to all counsel of record.



                                                       /s/ Craig L. Steinfeld
                                                       Craig L. Steinfeld

 DATED: December 9, 2019




 4817-6201-7197, v. 1




                                            18
